Case 1:18-cv-01763-CCB Document 14 Filed 03/11/19 Page 1 of 2
Case 1:18-cv-01763-CCB Document 13 Filed 03/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND ©

ARTHUR RUSCHER *

Plaintiff :
V. * Civil Action No.: 1:18-cv-01763-CCB
CYS INVESTMENTS, INC. *

Defendants *

STIPULATION OF DISMISSAL WITH
PREJUDICE AND [PROPOSED] ORDER

Plaintiff and Defendants, acting by and through their respective counsel, hereby
stipulate and agree that Plaintiff does hereby withdraw his Application for an Award of
Attorneys’ Fees and Expenses [ECF 6), and the above-captioned action and all claims asserted
herein be, and the same hereby are, dismissed with prejudice.

Date: March 8, 2019

 

 

/s/ Donald J. Enright /s/ G. Stewart Webb, Jr.
Donald J. Enright G. Stewart Webb, Jr.
Federal Bar No. 13551 Federal Bar No. 00828
LEVI & KORSINSKY, LLP VENABLE LLP

1101 30" Street, N.W. 750 E. Pratt Street

Suite 115 Suite 900

Washington, DC 20007 Baltimore, Maryland 21202
Email: denright@zik.com Email: gswebb@venable.com
Tel: (202) 524-4290 Tel: 410-244-7565

Fax: (202) 337-1567 Fax: 410-244-7742
Attorneys for Plaintiff Attorneys for Defendants

AL
| i
SO ORDERED, this [Lay of SUG _,2019,

La4

Catherine C. Blake, United States District Judge

 
Case 1:18-cv-01763-CCB Document 14 Filed 03/11/19 Page 2 of 2
Case 1:18-cv-01763-CCB Document 13 Filed 03/08/19 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on March 8, 2019, J electronically filed the foregoing
Stipulation of Dismissal with Prejudice and [Proposed] Order with the Court and used the

CM/ECF system to serve all counsel of record.

‘si Donald J. Enright

 
